                Case 17-51882-CSS             Doc 214       Filed 07/12/19        Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

     In re:
                                                                        Chapter 11
     PARAGON OFFSHORE PLC,
                                                                        Case No. 16-10386 (CSS)
                    Debtor.
     PARAGON LITIGATION TRUST,

                          Plaintiff,                                    Adv. Pro. No. 17-51882 (CSS)

                          v.

     NOBLE CORPORATION PLC, NOBLE
     CORPORATION HOLDINGS LTD, NOBLE
     CORPORATION, NOBLE HOLDING
     INTERNATIONAL (LUXEMBOURG) S.à r.l.,
     NOBLE HOLDING INTERNATIONAL
     (LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
     HOLDINGS LIMITED, MICHAEL A. CAWLEY,
     JULIE H. EDWARDS, GORDON T. HALL, JON A.
     MARSHALL, JAMES A. MACLENNAN, MARY P.
     RICCIARDELLO, JULIE J. ROBERTSON, and
     DAVID WILLIAMS,

                          Defendants.

              NOTICE OF AGENDA FOR HEARING OF MATTERS SCHEDULED
              FOR JULY 16, 2019 AT 11:00 A.M. (PREVAILING EASTERN TIME)1

                  Hearing Held before the Honorable Christopher S. Sontchi,
    Chief U.S. Bankruptcy Judge, at the U.S. Bankruptcy Court for the District of Delaware,
           824 North Market Street, 5th Floor, Courtroom #6, Wilmington, DE 19801

UNCONTESTED MATTER UNDER COC:

1.        The Paragon Litigation Trust's Motion Seeking Entry of a Final Order (I) Authorizing the
          Paragon Litigation Trust to Obtain Additional Financing and (II) Granting Related Relief
          [Filed 6/25/19] (Main Case Docket No. 2184; Adv. 17-51882, Adv. Docket No. 199)

          Response Deadline: July 9, 2019 at 4:00 p.m. (ET)


1
  Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946).

                                                       1
                Case 17-51882-CSS        Doc 214    Filed 07/12/19    Page 2 of 3



        Responses Received:

                 A. Limited Objection of Michael R. Hammersley to the Trust’s Financing
                    Motion [Filed 7/9/19] (Main Case Docket No. 2188)

        Related Pleadings:

                 A. Declaration of Tim Daileader in Support of the Paragon Litigation Trust's
                    Motion Seeking Entry of a Final Order (I) Authorizing the Paragon Litigation
                    Trust to Obtain Additional Financing and (II) Granting Related Relief [Filed
                    6/25/19] (Main Case Docket No. 2185; Adv. 17-51882, Adv. Docket No. 200)
                 B. Certification of Counsel Requesting Entry of Revised Order Granting The
                    Paragon Litigation Trust's Motion Seeking Entry of a Final Order (I)
                    Authorizing the Paragon Litigation Trust to Obtain Additional Financing and
                    (II) Granting Related Relief [Filed 7/11/19] (Main Case Docket No. 2189;
                    Adv. 17-51882, Adv. Docket No. 213)

        Status: A revised form of order which resolves the concerns raised by Mr. Hammersley’s
        limited objection has been submitted under certification of counsel. Counsel respectfully
        requests entry of the revised order at the convenience of the Court. No hearing is
        necessary unless the Court has questions.


Dated: July 12, 2019                         PACHULSKI STANG ZIEHL & JONES LLP

                                             /s/ Timothy P. Cairns
                                             Laura Davis Jones (DE Bar No. 2436)
                                             Timothy P. Cairns (DE Bar No. 4228)
                                             919 N. Market Street, 17th Floor
                                             P.O. Box 8705
                                             Wilmington, DE 19899-8705 (Courier 19801)
                                             Telephone: (302) 652-4100
                                             Facsimile: (302) 652-4400
                                             Email: ljones@pszjlaw.com
                                                    tcairns@pszjlaw.com

                                             – and –




DOCS_DE:224463.1 69038/001                      2
Case 17-51882-CSS   Doc 214   Filed 07/12/19     Page 3 of 3



                       KIRKLAND & ELLIS LLP
                       David J. Zott, P.C. (admitted pro hac vice)
                       Jeffrey J. Zeiger, P.C. (admitted pro hac vice)
                       William E. Arnault (admitted pro hac vice)
                       Anne I. Salomon (admitted pro hac vice)
                       300 N. LaSalle Street
                       Chicago, IL 60654
                       Telephone: (312) 862-2000
                       Facsimile: (312) 862-2200
                       Email: dzott@kirkland.com
                       jzeiger@kirkland.com
                       warnault@kirkland.com
                       anne.salomon@kirkland.com

                       Co-Counsel for Paragon Litigation Trust




                          3
